Title: John Adams to Arthur Lee, 12 February 1779
From: Adams, John
To: Lee, Arthur


Sir,
Passy Feb. 12. 1779.
We duly received the Letter which you did us the honor of writing on the 9th of Feb. accompanyed with a Letter from Mr Pringle, herewith you have the Draught of an Answer to that Gentleman, which you are requested, if you approve of it to subscribe and forward. As Mr Lee is best acquainted with the Places, Persons & Officers to which Mr Pringle must apply—it is requested of Mr Lee to make a Draught of Instructions, for Mr Pringle, which Mr Adams will subscribe, if he approves them, as he doubts not he shall.
I have the honor to be &c.
(signed) John Adams.
Hon. A. Lee Esqr.
